Order of this court, entered June 19, 1957, is resettled and amended by adding the following: The hearing directed by our decision in this ease should be held before the Special Term but the court does not undertake to say whether the Special Term should employ a jury, refer it to a referee or hear the proof itself. The hearing may be brought on by notice by the moving party at a Special Term selected by him in accordance with the rules. Present—Foster, P. J., Bergan, Coon, Halpern and Gibson, JJ. [See ante, p. 739.]